 Case 3:21-cv-00222-TJC-JRK Document 1 Filed 03/07/21 Page 1 of 11 PageID 1




                           UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA

ERICA BEISWINGER, individually, and on
behalf of all others similarly situated,
                       Plaintiff,                      NO.

       v.                                              CLASS ACTION COMPLAINT

FREEDOM MORTGAGE CORPORATION                                  JURY DEMAND
                       Defendant.


       Plaintiff Erica Beiswinger (“Plaintiff” or “Beiswinger”) brings this Class Action
Complaint and Demand for Jury Trial against Defendant Freedom Mortgage Corporation
(“Defendant” or “Freedom Mortgage”) to stop the Defendant from violating the Telephone
Consumer Protection Act by placing telemarketing calls to consumers who expressly requested
to be added to Freedom Mortgage’s internal do not call list. Plaintiff also seeks injunctive and
monetary relief for all persons injured by Defendant’s conduct. Plaintiff Beiswinger, for this
Complaint, alleges as follows upon personal knowledge as to herself and her own acts and
experiences, and, as to all other matters, upon information and belief, including investigation
conducted by her attorneys.
                                            PARTIES

       1.      Plaintiff Erica Beiswinger is a resident of Palm Coast, Florida.
       2.      Defendant is a company registered to business in New Jersey which conducts
business in this District and throughout the United States.
                                    JURISDICTION AND VENUE
       3.      This Court has federal question subject matter jurisdiction over this action under
28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.
§227 (“TCPA”).
 Case 3:21-cv-00222-TJC-JRK Document 1 Filed 03/07/21 Page 2 of 11 PageID 2




         4.    This Court has personal jurisdiction over the Defendant and venue is proper in
this District under 28 U.S.C. § 1391(b) because the wrongful conduct giving rise to this case was

directed to Plaintiff in this District, where she received Defendant’s violative communications.
                                       INTRODUCTION
         5.    As the Supreme Court recently explained, “Americans passionately disagree
about many things. But they are largely united in their disdain for robocalls. The Federal
Government receives a staggering number of complaints about robocalls—3.7 million
complaints in 2019 alone. The States likewise field a constant barrage of complaints. For nearly
30 years, the people’s representatives in Congress have been fighting back.” Barr v. Am. Ass'n of
Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (U.S. July 6, 2020).
         6.    When Congress enacted the TCPA in 1991, it found that telemarketers called
more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).
         7.    By 2003, due to more powerful autodialing technology, telemarketers were
calling 104 million Americans every day. In re Rules and Regulations Implementing the TCPA
of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).
         8.    The problems Congress identified when it enacted the TCPA have only grown
exponentially in recent years.
         9.    Industry data shows that the number of robocalls made each month increased
from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three
years.
         10.   According to online robocall tracking service “YouMail,” 4.6 billion robocalls
were placed in February 2021 alone, at a rate of 165.1 million per
day. www.robocallindex.com (last visited Mar. 2, 2021).
         11.   The FCC also has received an increasing number of complaints about unwanted
calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in
2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.



                                                2
    Case 3:21-cv-00222-TJC-JRK Document 1 Filed 03/07/21 Page 3 of 11 PageID 3




        12.       “Robocalls and telemarketing calls are currently the number one source of
consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),

statement of FCC chairman.1
        13.       “The FTC receives more complains about unwanted calls than all other
complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer
Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of
1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016).2
                                    COMMON ALLEGATIONS
        14.       Freedom Mortgage is a home mortgage loan provider.3
        15.       As part of its business practice, Freedom Mortgage agents place solicitation calls
to consumers in order to solicit them to acquire home loans and mortgage refinancing.
        16.       Freedom Mortgage also places solicitation calls to existing customers whose
mortgage they have taken over, in order to solicit mortgage refinancing services to them.
        17.       Unfortunately, Freedom Mortgage has inadequate policies and procedures for
maintaining an internal do not call list, as per Plaintiff’s experience, resulting in consumer’s
receiving repeated solicitation calls even though they have told Freedom Mortgage to stop
calling and soliciting them.
        18.       In fact, numerous consumers have posted complaints online regarding unsolicited
calls and calls they continued to receive from Freedom Mortgage after asking agents to stop
calling them, including:
              •   “They say they are Freedom Mortgage. They bought my mortgage a couple of
                  years ago and harass you about refinancing, even if you tell them repeatedly you




1
  https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
2
  https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
consumer-protection-federal-communications-commission-rules-
regulations/160616robocallscomment.pdf
3
  https://www.freedommortgage.com/about
                                                   3
    Case 3:21-cv-00222-TJC-JRK Document 1 Filed 03/07/21 Page 4 of 11 PageID 4




                  aren't interested. They also always have my name wrong, even though I've told
                  them multiple times. Shady.”4

              •   “They won't stop calling!!! I don't answer anymore....”5
              •   “Claimed to be with Freedom Mortgage. Wanted me to know about great
                  refinancing rates…”6
              •   “Keep calling even though I told them a million times I am not interested.”7
              •   “This scared me, because I have freedom and thought something was wrong. but
                  it is for a new loan. and grabbing phone numbers, they dont ever know who we
                  are”8
              •   “Freedom Mortgage asking for a refinance.”9
              •   “I received a call from this number asking about mortgage”10
        19.       In response to these unsolicited phone calls, Plaintiff Beiswinger files this lawsuit
seeking monetary and injunctive relief requiring the Defendant to cease from violating the
Telephone Consumer Protection Act, as well as an award of statutory damages to the members of
the Class and costs.


                          PLAINTIFF BEISWINGER’S ALLEGATIONS
        20.       Plaintiff Beiswinger registered her cell phone number on the DNC on October 16,

2014.
        21.       Plaintiff Beiswinger’s cell phone number is not associated with a business and is
used for personal use only.




4
  https://800notes.com/Phone.aspx/1-314-529-5437
5
  Id.
6
  Id.
7
  https://www.shouldianswer.com/phone-number/3145295437
8
  https://800notes.com/Phone.aspx/1-877-215-0964
9
  https://800notes.com/Phone.aspx/1-844-853-9691
10
   https://800notes.com/Phone.aspx/1-800-220-3333/2
                                                    4
 Case 3:21-cv-00222-TJC-JRK Document 1 Filed 03/07/21 Page 5 of 11 PageID 5




       22.       Plaintiff Beiswinger had a mortgage with Caliber Home Loans that was acquired
by Freedom Mortgage.

       23.       In early 2020, Plaintiff received a solicitation phone call from Freedom Mortgage
offering her mortgage refinancing that would drop her mortgage rate by 1%.
       24.       Plaintiff spoke with numerous Freedom Mortgage employees to secure the
discounted refinancing rate but by the end of 2020 Plaintiff decided that she was no longer
interested in getting the discounted rate.
       25.       In mid-January of 2021, Freedom Mortgage called her about refinancing and
Plaintiff told the Freedom Mortgage employee by phone to stop calling her phone number and
that she was not interest in refinancing.
       26.       The Freedom Mortgage employee said that Freedom Mortgage would remove her
number.
       27.       Despite this opt-out request, Plaintiff received additional unwanted solicited calls
from Freedom Mortgage regarding refinancing, including on:
             •   January 29, 2021 – 3:24 PM
             •   February 1, 2021 – 8:55 AM, 10:58 AM, 11:43 AM, 1:11 PM, 3:28 PM, 5:38 PM
             •   February 2, 2021 – 10:04 AM, 4:55 PM
             •   February 3, 2021 – 10:47 AM
             •   February 4, 2021 – 11:32 AM, 6:20 PM
             •   February 5, 2021 – 10:18 AM
             •   February 8, 2021 – 11:59 AM
             •   February 9, 2021 – 10:26 AM
             •   February 10, 2021 – 10:23 AM, 5:13 PM
             •   February 11, 2021 – 9:41 AM, 4:30 PM
             •   February 12, 2021 – 10:06 AM, 11:14 AM, 2:22 PM, 4:54 PM
             •   February 19, 2021 – 12:23 PM
             •   February 20, 2021 – 2:53 PM

                                                   5
 Case 3:21-cv-00222-TJC-JRK Document 1 Filed 03/07/21 Page 6 of 11 PageID 6




       28.     The unauthorized solicitation phone calls that Plaintiff received from or on behalf
of Defendant, as alleged herein, have harmed Plaintiff Beiswinger in the form of annoyance,

nuisance, and invasion of privacy, and disturbed the use and enjoyment of her phone, in addition
to the wear and tear on the phone’s hardware (including the phone’s battery) and the
consumption of memory on the phone.
       29.     Seeking redress for these injuries, Plaintiff Beiswinger, on behalf of herself and
Class of similarly situated individuals, bring suit under the Telephone Consumer Protection Act,
47 U.S.C. § 227, et seq., which prohibits companies from placing calls if they fail to implement
adequate policies and procedures for maintaining an internal do not call list.
                                        CLASS ALLEGATIONS
       30.     Plaintiff Beiswinger brings this action pursuant to Federal Rules of Civil
Procedure 23(b)(2) and 23(b)(3) and seeks certification of the following Class:
       Internal Do Not Call Class: All persons in the United States who from four years prior
       to the filing of this action through class certification (1) Defendant (or an agent acting on
       behalf of Defendant) called more than one time (2) within any 12-month period (3) for
       substantially the same reason Defendant called Plaintiff, (4) after the person told
       Defendant to stop calling.

       31.     The following individuals are excluded from the Class: (1) any Judge or
Magistrate presiding over this action and members of their families; (2) Defendant, their
subsidiaries, parents, successors, predecessors, and any entity in which either Defendant or its
parents have a controlling interest and their current or former employees, officers and directors;
(3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;
and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or
released. Plaintiff Beiswinger anticipates the need to amend the Class definitions following
appropriate discovery.
       32.     Numerosity: On information and belief, there are hundreds, if not thousands of
members of the Class such that joinder of all members is impracticable.


                                                 6
 Case 3:21-cv-00222-TJC-JRK Document 1 Filed 03/07/21 Page 7 of 11 PageID 7




       33.     Commonality and Predominance: There are many questions of law and fact
common to the claims of the Plaintiff and the Class, and those questions predominate over any

questions that may affect individual members of the Class. Common questions for the Class
include, but are not necessarily limited to the following:
       (a)     whether Defendant’s phone calls to Plaintiff and other consumers were made for
               telemarketing purposes;
       (b)     whether Defendant or its agents placed telemarketing solicitation calls to
               consumers after being instructed to stop calling;
       (c)     whether the Defendant or its agents engaged in telemarketing without
               implementing adequate internal policies and procedures for maintaining an
               internal do not call list;
       (d)     whether Defendant’s conduct constitutes a violation of the TCPA;
       (e)     whether members of the Class are entitled to treble damages based on the
               willfulness of Defendant’s conduct.
       34.     Adequate Representation: Plaintiff Beiswinger will fairly and adequately
represent and protect the interests of the Class, and has retained counsel competent and
experienced in class actions. Plaintiff Beiswinger has no interests antagonistic to those of the
Class, and Defendant has no defenses unique to Plaintiff. Plaintiff Beiswinger and her counsel
are committed to vigorously prosecuting this action on behalf of the members of the Class, and
have the financial resources to do so. Neither Plaintiff Beiswinger nor her counsel have any
interest adverse to the Class.
       35.     Appropriateness: This class action is also appropriate for certification because
Defendant has acted or refused to act on grounds generally applicable to the Class and as a
whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards
of conduct toward the members of the Class and making final class-wide injunctive relief
appropriate. Defendant’s business practices apply to and affect the members of the Class
uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

                                                 7
 Case 3:21-cv-00222-TJC-JRK Document 1 Filed 03/07/21 Page 8 of 11 PageID 8




respect to the Class as wholes, not on facts or law applicable only to Plaintiff Beiswinger.
Additionally, the damages suffered by individual members of the Class will likely be small

relative to the burden and expense of individual prosecution of the complex litigation
necessitated by Defendant’s actions. Thus, it would be virtually impossible for the members of
the Class to obtain effective relief from Defendant’s misconduct on an individual basis. A class
action provides the benefits of single adjudication, economies of scale, and comprehensive
supervision by a single court.


                                FIRST CLAIM FOR RELIEF
                            Telephone Consumer Protection Act
                                (Violation of 47 U.S.C. § 227)
                (On Behalf of Plaintiff and the Internal Do Not Registry Class)
        36.     Plaintiff incorporates by reference the allegations of paragraphs 1 through 35 as if
fully set forth herein.
        37.     Under 47 C.F.R. § 64.1200(d), “[n]o person or entity shall initiate any call for
telemarketing purposes to a residential telephone subscriber unless such person or entity has
instituted procedures for maintaining a list of persons who request not to receive telemarketing

calls made by or on behalf of that person or entity. The procedures instituted must meet the
following minimum standards:
                (1) Written policy. Persons or entities making calls for telemarketing
                purposes must have a written policy, available upon demand, for
                maintaining a do-not-call list.
                (2) Training of personnel engaged in telemarketing. Personnel engaged in
                any aspect of telemarketing must be informed and trained in the existence
                and use of the do-not-call list.
                (3) Recording, disclosure of do-not-call requests. If a person or entity
                making a call for telemarketing purposes (or on whose behalf such a call is
                made) receives a request from a residential telephone subscriber not to
                receive calls from that person or entity, the person or entity must record
                the request and place the subscriber's name, if provided, and telephone
                number on the do-not-call list at the time the request is made. Persons or
                entities making calls for telemarketing purposes (or on whose behalf such
                calls are made) must honor a residential subscriber's do-not-call request
                within a reasonable time from the date such request is made. This period

                                                  8
 Case 3:21-cv-00222-TJC-JRK Document 1 Filed 03/07/21 Page 9 of 11 PageID 9




               may not exceed thirty days from the date of such request. If such requests
               are recorded or maintained by a party other than the person or entity on
               whose behalf the telemarketing call is made, the person or entity on whose
               behalf the telemarketing call is made will be liable for any failures to
               honor the do-not-call request. A person or entity making a call for
               telemarketing purposes must obtain a consumer's prior express permission
               to share or forward the consumer's request not to be called to a party other
               than the person or entity on whose behalf a telemarketing call is made or
               an affiliated entity.
               (4) Identification of sellers and telemarketers. A person or entity making a
               call for telemarketing purposes must provide the called party with the
               name of the individual caller, the name of the person or entity on whose
               behalf the call is being made, and a telephone number or address at which
               the person or entity may be contacted. The telephone number provided
               may not be a 900 number or any other number for which charges exceed
               local or long distance transmission charges.
               (5) Affiliated persons or entities. In the absence of a specific request by
               the subscriber to the contrary, a residential subscriber's do-not-call request
               shall apply to the particular business entity making the call (or on whose
               behalf a call is made), and will not apply to affiliated entities unless the
               consumer reasonably would expect them to be included given the
               identification of the caller and the product being advertised.
               (6) Maintenance of do-not-call lists. A person or entity making calls for
               telemarketing purposes must maintain a record of a consumer's request not
               to receive further telemarketing calls. A do-not-call request must be
               honored for 5 years from the time the request is made.

       38.     Defendant or their agents placed phone calls to Plaintiff and members of the
Internal Do Not Call Class without implementing internal procedures for maintaining a list of
persons who request not to be called by the entity and/or by implementing procedures that do not
meet the minimum requirements to allow Defendant to initiate telemarketing calls.
       39.     The TCPA provides that any “person who has received more than one telephone
call within any 12-month period by or on behalf of the same entity in violation of the regulations
prescribed under this subsection may” bring a private action based on a violation of said
regulations, which were promulgated to protect telephone subscribers’ privacy rights to avoid
receiving telephone solicitations to which they object. 47 U.S.C. § 227(c)(5).
       40.     Defendant has, therefore, violated 47 U.S.C. § 227(c)(5). As a result of
Defendant’s conduct, Plaintiff and the other members of the Internal Do Not Call Class are each

                                                 9
Case 3:21-cv-00222-TJC-JRK Document 1 Filed 03/07/21 Page 10 of 11 PageID 10




entitled to up to $1,500 per violation.
                                          PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Beiswinger individually and on behalf of the Class, prays for
the following relief:
       41.     An order certifying this case as a class action on behalf of the Class as defined
above; appointing Plaintiff Beiswinger as the representative of the Class; and appointing her
attorneys as Class Counsel;
       42.     An award of actual and/or statutory damages and costs;
       43.     An order declaring that Defendant’s actions, as set out above, violate the TCPA;
       44.     An injunction requiring Defendant to cease all unsolicited calling activity, and to
otherwise protect the interests of the Class; and
       45.     Such further and other relief as the Court deems just and proper.
                                            JURY DEMAND
       Plaintiff Beiswinger requests a jury trial.

DATED this 7th day of March, 2021.            ERICA BEISWINGER, individually and on
                                              behalf of all others similarly situated,

                                              /s/ Stefan Coleman
                                              Stefan Coleman (FL Bar No. 30188)
                                              law@stefancoleman.com
                                              LAW OFFICES OF STEFAN COLEMAN, P.A.
                                              201 S. Biscayne Blvd, 28th Floor
                                              Miami, Fl 33131
                                              Telephone: (877) 333-9427
                                              Facsimile: (888) 498-8946

                                              Avi R. Kaufman (FL Bar no. 84382)*
                                              kaufman@kaufmanpa.com
                                              Rachel E. Kaufman (FL Bar no. 87406)
                                              rachel@kaufmanpa.com
                                              KAUFMAN P.A.
                                              400 NW 26th Street
                                              Miami, FL 33127
                                              Telephone: (305) 469-5881


                                                    10
Case 3:21-cv-00222-TJC-JRK Document 1 Filed 03/07/21 Page 11 of 11 PageID 11




                                   *Trial Counsel

                                   Counsel for Plaintiff and all others similarly
                                   situated




                                     11
